DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicants claim (a) oxidizing an insulating substrate in a mixed solution (comprising an oxidant selected from permanganate, persulfate, dichromate, perchlorate, and a mixture thereof, and an oxidizing agent containing a metal ion capable of being reduced to elemental substance) to form an oxide layer on a surface of the insulating substrate; “(b) applying on the oxidized insulating substrate a solution of a monomer and one or more metals”; and (c) polymerizing the monomer to form a composite conductive polymer on the surface of the insulating substrate.
Applicants do not have basis for claiming the application of a solution of a monomer and one or more metals onto the oxidized substrate, as this limitation is not present in the instant disclosure, nor is it present in the originally filed parent application 16/245098.
Applicants disclose and exemplify contacting an insulating substrate with a mixture of the oxidizing agent (potassium permanganate), copper chloride or silver nitrate and boric/phosphoric acid to form an oxide layer, followed by the application of the monomer.  At no point is there a mixture of the monomer and a metal, as claimed.

It is noted that since claims 2-9 ultimately or directly depend from Claim 1, they are rejected along with claim 1 because they incorporate all of the limitations of claim 1 including those that are indefinite.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2014101193 teaches the preparation of a nanostructure film on a surface of a substrate, teaching the method to include forming a composition comprising dithienypyrrole monomers, at least one metal precursor (such as silver nitrate or chloroauric acid), at least one organic solvent, at least one supporting electrolyte (ammonium salts of perchlorate), and at least one amine compound, allowing metal nanostructures to form and contacting with a substrate.
Cho teaches treating a PET film with oxygen plasma, spin coating with a butanol solution of copper chloride, and exposing to EDOT (3,4-ethylenedioxythiophene) vapor, resulting in the simultaneous reduction of Cu(II) to yield Cu(0) particles and the oxidative polymerization of EDOT.
US 10,421,873 teaches immersing a PET film into an oxidant solution (comprising ferric p-toluenesulfonate and silver p-toluenesulfonate), and then suspending the PET with oxidant coating in EDOT solution to form a PET film with PEDOT/nanosilver hybrid coating.
EP 1897974 teaches oxidizing a substrate with potassium permanganate and boric acid, followed by the exposure of the oxidized substrate with a mixture of EDOT, copper sulfate, sulfuric acid, chloride ion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766